Citation Nr: 0431130	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  02-00 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for osteoporosis, claimed 
as secondary to service-connected hypothyroidism. 



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1948.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision, of which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon,notified the veteran in July 2000.  The 
Board has obtained medical opinions dated in May 2003 and 
June 2004, pursuant to VHA Directive 2000-049.  The veteran 
was provided with copies of these opinions and the 
opportunity to submit additional evidence or argument, and 
she did submit additional argument and evidence following 
receipt of the May 2003 opinion.  In a document signed in 
August 2004, the veteran expressed a desire to have the Board 
proceed with final appellate review of her appeal, and waived 
her right to have the RO conduct initial review of the June 
2004 medical opinion and any additional evidence submitted by 
her.


FINDING OF FACT

The preponderance of the probative medical evidence of record 
weighs against a conclusion that the veteran has a current 
disability due to osteoporosis that is etiologically related 
to her service-connected hypothyroidism.  


CONCLUSION OF LAW

The veteran's osteoporosis is not proximately due to, the 
result of, or aggravated by hypothyroidism.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a February 2001 letter, the RO advised the veteran of the 
VCAA and its effect on her claim.  In addition, the veteran 
was advised, by virtue of a detailed October 2001 statement 
of the case (SOC) and February 2003 supplemental statement of 
the case (SSOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate her claim.  The Board therefore believes that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOC issued by the RO clarified 
what evidence would be required to establish service 
connection for osteoporosis.  Further, the claims file 
reflects that the October 2001 SOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.


II.  Factual Background

The veteran was initially granted service connection for 
hypothyroidism, status post partial thyroidectomy, in 1951.  
The condition was evaluated as 10 percent disabling from 
March 1951 to June 1954, when it was reduced to zero percent.  
The rating was increased to 10 percent in December 1992.

There are numerous reports in the claims folder dating from 
May 1949, when a subtotal (i.e., partial) left thyroidectomy 
was performed in a VA hospital for a solitary adenoma in the 
portion of the gland removed.   Many years later, the veteran 
was disagnosed with osteoporosis, and, in a VA examination 
report dated on May 24, 2000, the examiner stated it is 
possible that long-term medication for hypothyroidism could 
have exacerbated the veteran's osteoporosis.  This examiner 
also stated as follows:  "However, she has multiple risk 
factors for osteoporosis as it is.  There is no history of 
thyrotoxicosis or hypothyroidism in the past."  

Other opinions on the matter of whether hypothyroidism has 
caused or aggravated the veteran's osteoporosis include a 
letter, dated May 31, 2000, from D.J.S., D.O., who 
acknowledged that comments on the subject would best be given 
by an endocrinologist, but who stated, "It is true that 
hyperparathyroidism and hyperthyroidism have been shown to 
cause osteoporosis, as well as adrenocortical hormone excess.  
However, it is questionable whether this was the cause of 
this patient's disease or if it is simply due to old age."  
Dr. D.J.S. added, "As far as the hypothyroidism is 
concerned, hyperthyroidism can be a very rare cause of 
osteoporosis, but hypothyroidism is almost never a cause."  
(Emphasis added.)

The veteran has also submitted an excerpt from an article 
which she indicated came from a booklet from the National 
Osteoporosis Foundation, which states that excessive amounts 
of thyroid hormones, including from excessive thyroid hormone 
replacement therapy for hypothyroidism, can cause bone 
removal to exceed bone formation, resulting in a net decrease 
in bone mass.


In a letter dated June 16, 2000, J.A.K., M.N., F.N.P., a 
family nurse practitioner in the office of one of the 
veteran's physicians, D.L.M., stated that it sounded as if 
the veteran was at times "alternating between a hyperthyroid 
state and hypothyroid state" because her condition was not 
adequately controlled by medication.  The nurse practitioner 
added, "[A]ny state besides the euthyroid state can lead to 
osteoporosis."  On an examination report dated September 30, 
2002, by P.J.M.,  M.D., the impression was "Osteoporosis 
secondary to excessive thyroid replacement and unreplaced 
estrogen deficiency."

A May 2003 opinion secured by the Board from the Veterans 
Health Administration (VHA) (see VHA Directive 2000-049) 
resulted in the following assessment:  

In essence, it must be stated that bone 
densitometry of [the veteran] available 
on this record shows no significant 
osteopenia that could be qualified as 
pathological for her age.  Her lack of 
fractures technically is inconsistent 
with [a] diagnosis of osteoporosis.  
Hence she has no significant osteopenia 
and no osteoporosis.

The physician also stated, in pertinent part, "I failed to 
find evidence to document hypothyroidism.  Hypothyroidism is 
only recognized as a cause of osteopenia when it develops in 
the growing years, so it would not have any role in any 
degree of osteopenia exhibited by this patient."  

Subsequent to the May 2003 opinion, bone mineral density 
readings were obtained in January 2004 which appeared to be 
consistent with osteoporosis.  Given these findings, the 
Board concluded that it waould be necessary to obtain another 
VHA specialist opinion.  The requested opinion, from the 
Chief of the Endocrinology and Metabolism Department of the 
University of the New Mexico School of Medicine, was received 
in June 2004.  This opinion includes a thorough and detailed 
summary of the pertinent clinical findings from August 1949 
to January 2004, and the physician concluded that the bone 
mineral density readings from January 2004 were

consistent with osteoporosis.  However, based upon review of 
the entire clinical history of record, it was the physician's 
opinion that the "duration of iatrogenic hyperthyroidism was 
limited and unlikely to have contributed to the [veteran's] 
osteoporosis."  He also stated as follows: 

The [veteran] was never hypothyroid; 
therefore, hypothyroidism did not 
contribute directly to osteoporosis.  The 
[veteran] was on thyroid replacement, 
which was dosed appropriately except for 
a relative brief duration of time.  I do 
not think that [the veteran's] 
hyperthyroidism was proximately related 
to the development of her osteoporosis, 
and I believe that her osteoporosis is 
consistent with advanced age and post-
menopausal status apart from contribution 
from thyroid medication."   

The physician acknowledged that "[e]xcessive thyroid 
replacement can be a risk for osteoporosis, particularly if 
the patient is hyperthyroid for an extended period of time.  
In the case of the veteran, however, this was considered by 
the examiner to be unlikely to have been a significant 
contributing factor to the veteran's osteoporosis, given the 
"limited duration" of the veteran's chemical 
hyperthyroidism.  Finally, the examiner concluded as follows 
(emphasis supplied): 

The service-connected hypothyroidism (or 
its treatment) did not aggravate the 
veteran's osteoporosis.  For the record, 
it is likely that the patient was 
euthyroid following her thyroid surgery, 
so that some other term (e.g. s/p partial 
thyroidectomy) rather than "post-
operative hypothyroidism" would be more 
appropriate.  

The Board notes that the term "euthyroid" denotes normal 
functioning of the thyroid gland, with its secretion being of 
the proper amount and constitution.  See Stedman's Medical 
Dictionary (26th ed., 1995), at 606.


Thereafter, the evidence consists of another statement from 
Dr. P.J.M., dated in July 2004, indicating that it is "well 
established that excessive thyroid replacement can be a 
contributing factor to osteoporosis."  He indicated the 
veteran was euthyroid on her last visit in August 2003 on 
alternate replacement dosing.  

III.  Legal Criteria/Analysis

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
form a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  Id.  

Applying the pertinent criteria to the facts summarized 
above, the Board notes initially that the veteran does not 
contend that she has osteoporosis which was incurred or 
aggravated during her active military service more than 56 
years ago.  Rather, the veteran's claim is limited to the 
assertion that service connection for osteoporosis is 
warranted on a "secondary" basis pursuant to the legal 
criteria set forth at 38 C.F.R. § 3.310.  As a result, 
entitlement to service connection for osteoporosis on a 
"direct" basis under 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304, will not be addressed herein.  

The Board notes that we have the responsibility to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same and, in so 
doing, the Board may accept one medical opinion and reject 
others.  See Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, 
the Board is mindful that it cannot make its own independent 
medical determinations, and that it must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, supra; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the 
weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence, and 
not necessarily by its quantity or source.  

In addition, while the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence, and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 
614 (1992).  In this regard, the Board is free to find that a 
medical opinion is of minimal probative value if the examiner 
fails to explain the basis for an opinion.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993).  The Court has also held that the probative value 
of a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Id.  

After reviewing the entire evidence of record, which does 
include some positive evidence tending to link osteoporosis 
to the service connected hypothyroidism, including treatment 
therefor, as set forth above, the Board nevertheless finds 
that the negative evidence preponderates in this case.  Of 
particular probative value is the June 2004 medical opinion 
from the Chief of the Endocrinology and Metabolism 
Department, University of the New Mexico School of Medicine, 
concluding that the veteran's hypothyroidism, to include 
treatment therefor, did not cause or aggravate the veteran's 
osteoporosis.  This opinion is particularly probative 
because, unlike the positive opinions of record, it followed 
a comprehensive and detailed review of the pertinent clinical 
history.  Moreover, to the extent that the positive opinions 
may have been based upon the inaccurate premise, supplied by 
the veteran herself, that she endured "excessive" periods 
of thyroid replacement, these positive opinions have minimal 
to no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  

The Board appreciates the persistent and thorough manner in 
which the veteran has prosecuted her claim.  Without doubting 
the sincerity of the veteran's assertions, the fact remains 
that the May 2003 and June 2004 medical opinions provided to 
the Board were specific, comprehensive, and definitive in 
rejecting the alleged etiologic link between hypothyroidism 
and osteoporosis.  Furthermore, and without questioning the 
motives of the medical professionals who submitted statements 
on behalf of the veteran, the opinions solicited by the Board 
have the added benefit for adjudication purposes of being 
from unquestionably unbiased and independent sources. 

Clearly, the impact of the veteran's advancing age (91 at the 
time of this writing) with respect to the onset of 
osteoporosis was contemplated by the physicians who rendered 
the negative opinions, in particular the author of the June 
2004 opinion, and while the Board makes no conclusion on its 
own as to the medical significance of the veteran's age and 
the development of osteoporosis, this fact seems to have been 
reasonably contemplated by these professional reviewers.  In 
short, as the positive opinions are not accompanied by the 
same degree of supporting evidence and clinical findings as 
the negative opinions, the Board finds the probative value of 
this evidence to be outweighed by the negative clinical 
opinions of record.  See Evans,12 Vet. App. at 22; Sklar, 5 
Vet. App. at 140; Guerrieri, 4 Vet. App. at 467.  Thus, as 
the probative weight of the negative evidence exceeds that of 
the positive, the claim must be denied.  Gilbert, 1 Vet. App. 
at 49.


ORDER

Entitlement to service connection for osteoporosis, as 
secondary to service-connected hypothyroidism, is denied.  




___________________________
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



